      Case 19-23854          Doc 30       Filed 12/23/19 Entered 12/23/19 08:53:27                   Desc Main
                                            Document Page 1 of 1

                               IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION

In re:                                                       )             Case No. 19-23854
Cynthia R Sashington                                         )             Chapter 13
                                                             )             Judge: A. Benjamin Goldgar
                             Debtor
                                                             )
                           NOTICE OF MOTION AND CERTIFICATE OF SERVICE

      Cynthia R Sashington                                         GERACI LAW LLC
      2416 N. Samson Way                                           55 E MONROE #3400
      APT# 1D                                                      CHICAGO, IL 60603
      Waukegan, IL 60087

Please take notice that on January 10, 2020 at 11:00 am, a representative of this office shall appear before the
Honorable Judge A. Benjamin Goldgar, at the Park City Branch Court, 301 Greenleaf Ave, Rm B, Park City, IL
60085 and present the motion set forth below. Your rights may be affected. You should read these papers
carefully and discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have
an attorney, you may wish to consult one.)

I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it in the
U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor 's attorney electronically via the Court's CM/ECF
system on December 23, 2019.

                                                                   /s/ Glenn Stearns
                                                                   FOR: Glenn Stearns, Chapter 13 Trustee

      MOTION TO DISMISS FOR UNREASONABLE DELAY AND FAILURE TO MAKE PLAN PAYMENTS
    Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to
11 U.S.C. Section 1307 (c) and in support thereof, states the following:
  1. The Debtor filed a petition under Chapter 13 on Friday, August 23, 2019.
  2. The Debtor has failed to:
         a. File amended schedule(s) I.
         b. Make all required plan payments resulting in a 1.3 month default.
  3. As a result, the Debtor has failed to comply with the Bankruptcy Code and has caused an unreasonable
  delay that is prejudicial to creditors.

    WHEREFORE, the Trustee prays this case be dismissed for cause pursuant to Section 1307 (c).
                                                                  Respectfully Submitted;
                                                                  /s/ Glenn Stearns
Glenn Stearns, Chapter 13 Trustee                                 FOR: Glenn Stearns, Chapter 13 Trustee
801 Warrenville Road, Suite 650
Lisle, IL 60532-4350
